Citation Nr: 1122751	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Evaluation of depressive disorder, not otherwise specified, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Depressive disorder, not otherwise specified, is manifested by mild depression that is sporadic.


CONCLUSION OF LAW

Depressive disorder, not otherwise specified, is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in May 2008.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  We note that an appropriate examination has been conducted, and available service records and pertinent post service medical records have been obtained.  The Board notes that the Veteran requested another compensation and pension examination in September 2008.  However, we note that the he did not state how his symptoms have changed as to warrant another examination.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The appellant has appealed the assignment of an initial rating of 10 percent disabling for depressive disorder, not otherwise specified.  The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over- inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.

The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

Analysis

The Veteran has appealed the assignment of a 10 percent rating for depressive disorder, not otherwise specified.  The current rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  To warrant a rating of 30 percent the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

In the June 2008 VA compensation and pension examination, the Veteran expressed that he lived with his wife.  They had been married for 34 years and had two adult children.  The Veteran had a continuing relationship with his children and expressed that he spent time with his two grandsons.  He stated that his marriage could be better and that his wife had medical problems.  He associated with his neighbors nearly on a daily basis.  He also enjoyed riding his motorcycle and was looking forward to a poker run in August.  He reported having a farm where he raised cattle and that he worked as a correction officer.  He worked there for ten years and had one disciplinary incident when he made an inappropriate remark to one of his sergeants.  He was almost fired over the incident which occurred years ago.  He denied having any missed time from work in the past year due to his mental health difficulties.  

The Veteran reported depressive symptoms which occur approximately once a week and that during these times he does not want to be near people.  He reported difficulty sleeping during his depressive periods and frustration regarding his inability to participate in activities he had been able to do in the past.  Examination 
revealed he was casually dressed and well groomed.  His speech was clear in articulation and easily understandable.  He was oriented to person, place, time and purpose, and his thoughts were logical and goal directed.  There was a lack of major psychopathology such as hallucinations, delusions or preoccupations.  His affect was within normal limits and mood appeared happy.  Attention and concentration were intact.  His memory was generally intact although he did talk about some minor memory difficulties at work.  Depressive disorder, NOS, was diagnosed.  A GAF score of 70 was assigned.  

The VA examiner stated that the Veteran was reporting relatively mild depression that is sporadic.  He stated that the Veteran did not meet the diagnostic criteria for major depression as he experienced depressed mood approximately once a week.  He further noted that the Veteran's depression appeared to be related to his yeast infection which was improving and may be secondary to his diabetes.  

The Veteran reported in September 2008 that his depression caused him to have conflicts with co-workers and supervisors.  He further related that he becomes angry at the slightest provocation and that he is in constant turmoil over any issue he does not agree with.  

Based on the evidence presented, to include the competent and credible lay evidence, the Board finds that an evaluation higher than 10 percent disabling for depressive disorder, NOS, is not warranted.  In this regard, the appellant has reported depressive symptoms which occur approximately once a week and that during these times he does not want to be near people.  He also related having difficulty sleeping during his depressive periods and some frustration.  However, the evidence essentially shows that the Veteran's depressive disorder is mild in nature.  It is shown that he retains the ability to function independently and is well groomed.  Although he reported that his marriage could be better, we note that nevertheless he has been married for 34 years and has a relationship with children and grandchildren.  Furthermore, he rides his motorcycle, associates with his neighbors almost daily, raises cattle on his farm and has held a job as a corrections officer for 10 years with only one disciplinary incident.  Examination has also revealed that he was oriented, with logical thought and without major psychopathology.  Although he reported some difficulty with memory at work, his memory was generally intact.  Moreover, the June 2008 VA examiner stated that the Veteran reported relatively mild depression that is sporadic.  These findings justify a 10 percent rating and no more.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF score has been 70, denoting some mild symptoms but generally functioning pretty well, has some meaningful interpersonal relationships.  In the view of the Board, the GAF score is consistent with the Veteran's depressive disorder symptomatology and the assignment of a 10 percent rating.  

We find that an evaluation higher than 10 percent disabling is not warranted.  Here, the Veteran has been competent and credible when reporting his symptoms.  We acknowledge his reports of depression, anger and trouble sleeping during his depressive periods.  However, such findings do not warrant a 30 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, the manifestations, even when accepted as credible, do not establish occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 10 percent rating and no more.  The Board is fully aware that he wants a higher evaluation.  However, neither the pleadings, which are non-specific, nor his reports to examiners provide a basis to assign a higher evaluation.  Here, there is little if any conflict in the record.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.   



ORDER

An evaluation higher than 10 percent disabling for depressive disorder, not otherwise specified, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


